DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Carol Thorstad-Forsyth (Reg. No. 56,455) on initial communication held on 05/27/2021 and follow up communication held on 06/02/2021.

The application has been amended as follows: 
In the claims:

1. (Currently Amended) A method for operating a Land Mobile Radio (“LMR”), comprising:
performing, by the LMR, Near Field Communication (“NFC”) or Radio Frequency Identification (“RFID”) operations to at least register a field personnel member at a given site of an incident event;
responsive to the NFC or RFID operations, communicating from the LMR to a remote computer device (i) a time at which registration of the field personnel member at the given site occurred, and (ii) a request for authorization to exchange LMR software with a 
responsive to said registration and said authorization, performing the following operations by the LMR:
exchange LMR software with the 
modify operations in accordance with the LMR software to facilitate management of the incident event as the incident event is being subsequently addressed by at least the field personnel member.

3. (Currently Amended) A Land Mobile Radio (“LMR”), comprising:
a processor configured to control operations of the LMR;

a second communication device coupled to the processor and configured to communicate information over an LMR network to a packet switched LMR infrastructure; and
wherein the processor causes the second communication device to send or receive information via the LMR network to or from a remote computer device, the information comprising (i) a time at which registration of the field personnel member at the given site occurred and (ii) a request for authorization to exchange LMR software with another device that is associated with another field personnel member who is also registered at the given site of the incident event; and
wherein the processor causes the LMR to perform the following operations responsive to the registration and the authentication: exchange at least one of LMR software with the another device; and modify operations in accordance with the LMR software to facilitate management of the incident event as the incident event is subsequently being addressed by at least the field personnel member.

18. (Currently Amended) A Land Mobile Radio (“LMR”), comprising:
a first communication device that communicates information over an LMR network to a packet switched LMR infrastructure; and
a second communication device that performs Near Field Communication (“NFC”) or Radio Frequency Identification (“RFID”) operations to check-in a field personnel member into an incident event, and to cause information to be sent to a remote computing device over the packet switched LMR infrastructure or the public network for reporting a presence of the field personnel member at a given site of the incident event to a public safety and security organization, the information comprising
a check-in time specifying a time (i) at which the field personnel member was registered at a location of the incident event and (ii) that occurred prior to when the field personnel member began addressing the incident event, and
a request for authorization to exchange software code with another device that is registered at the given site at a same time as the LMR;

  (End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks dated 02/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/03/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649